Exhibit 10.10
     This Amended and Restated Credit Agreement (“Agreement”), made July 31,
2007 by and between DIAMOND MANAGEMENT & TECHNOLOGY CONSULTANTS, INC., a
Delaware corporation, with its principal place of business located at 875 North
Michigan Avenue, Suite 3000, Chicago, Illinois 60611 (the “Company”) and JP
MORGAN CHASE BANK, N.A. with its offices located at 120 South LaSalle Street,
Chicago, Illinois 60603 (“Bank”).
W I T N E S S E T H:
     WHEREAS, the Company and Bank have entered into a Credit Agreement dated
November 9, 1998 as modified pursuant to that certain Modification Agreement
dated September 7, 1999, that certain Second Modification Agreement dated
July 31, 2002, that certain Third Modification Agreement dated August 13, 2002,
that certain Fourth Modification Agreement dated July 15, 2003, that certain
Fifth Modification Agreement dated July 7, 2004, that certain Sixth Modification
Agreement dated July 19, 2005, that certain Seventh Modification Agreement dated
July 28, 2006, and that certain Waiver Letter dated May 14, 2007 (collectively,
the “Initial Credit Agreement”); and
     WHEREAS, the Bank and Company are desirous of amending and restating the
Initial Credit Agreement in accordance with the terms of this Agreement
reflecting the present terms and conditions between Bank and Company relating to
the granting of a Ten Million and No/100 Dollar ($10,000,000.00) revolving loan
from Bank to Company.
     NOW THEREFORE, in consideration of the terms and conditions contained
herein, and of any loans or extensions of credit heretofore, now or hereafter
made to or for the benefit of the Company by the Bank (all of said loans
hereafter referred to as the “Loans”), the parties hereto hereby agree as
follows:
1. DEFINITIONS.
     1.1. General Terms. When used herein, the following terms shall have the
following meanings:
     (i) “Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement by which
Company (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding partnership
interests of a partnership. A “Permitted Acquisition” shall mean any singular
Acquisition with a transaction value which does not exceed $20,000,000.00. An
“Unpermitted Acquisition” shall mean any singular Acquisition with a transaction
value in excess of $20,000,000.00.

 



--------------------------------------------------------------------------------



 



     (ii) “Affiliate” shall mean any Person (1) which directly or indirectly
controls, or is controlled by, or is under common control with the Company or a
Subsidiary; (2) which directly or indirectly beneficially owns or holds five
percent (5%) or more of any class of voting stock of the Company or any
Subsidiary; or (3) five percent (5%) or more of the voting stock of which is
directly or indirectly beneficially owned or held by the Company or a
Subsidiary. The term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.
     (iii) “Available Principal Balance” shall mean an amount equal to the
Maximum Revolving Commitment minus (a) the outstanding principal balance of
Revolving Credit Loans and (b) the aggregate of both all amounts drawn and not
repaid by Company under the Letters of Credit, as defined in Section 2.7 as well
as all remaining liabilities of Bank under said Letters of Credit.
     (iv) “Business Day” means any day other than a Saturday, Sunday, or other
day on which commercial banks in Chicago, Illinois are authorized or required to
close under the laws of the State of Illinois and, if the applicable day relates
to a LIBOR Loan, LIBOR Interest Period, or notice with respect to a LIBOR Loan,
a day on which dealings in Dollar deposits are also carried on in the London
interbank market and banks are open for business in London.
     (v) “Capital Lease” means all leases which have been or should be
capitalized on the books of the lessee in accordance with GAAP.
     (vi) “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the regulations and published interpretations thereof.
     (vii) “Company Demand Deposit Account” shall mean that certain demand
deposit account maintained by the Company at the Bank.
     (viii) “Debt” means (1) indebtedness or liability for borrowed money; (2)
obligations evidenced by bonds, debentures, notes, or other similar instruments;
(3) obligations for the deferred purchase price of property or services
(including trade obligations); (4) obligations as lessee under Capital Leases;
(5) current liabilities in respect of unfunded vested benefits under Plans
covered by ERISA; (6) obligations under letters of credit; (7) obligations under
acceptance facilities; (8) all guaranties, endorsements (other than for
collection of deposit in the ordinary course of business), and other contingent
obligations to purchase, to provide funds for payment, to supply funds to invest
in any Person or entity, or otherwise to assure a creditor against loss; and (9)
obligations secured by any Liens, whether or not the obligations have been
assumed.
     (ix) “Default” shall mean the occurrence or existence of any one or more of
the following events.
     (a) The Company fails to pay any of the “Liabilities” (as hereinafter
defined) when due;

- 2 -



--------------------------------------------------------------------------------



 



     (b) Company fails or neglects to perform, keep or observe any of the
covenants, conditions or agreements contained in this Agreement (other than
those as stated in Sections 5.2, 5.3 and 5.10, and all negative covenants and
financial covenants contained in Section 6 and Section 7 hereof to which no
notice and cure period are applicable; and those stated in Section 5.11 which
shall not be considered a ground of Default unless the failure to comply with
same continues for a period of five (5) days after written notice of same from
the Bank to the Company) or in any of the other Loan Documents executed by
Company and said failure continues for a period of thirty (30) days after
written notice of same from the Bank to the Company;
     (c) Any warranty or representation now or hereafter made by the Company in
connection with this Agreement or any of the other Loan Documents is untrue or
incorrect in any material respect, or any schedule, certificate, statement,
report, financial data, notice, or any material writing furnished at any time by
the Company to the Bank is untrue or incorrect in any material respect, on the
date as of which the facts set forth therein are stated or certified;
     (d) A proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed against
Company which is not dismissed within sixty (60) days of its filing, or a
proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed by
Company or the Company makes an assignment for the benefit of creditors or
Company takes any corporate action to authorize any of the foregoing;
     (e) Company voluntarily or involuntarily dissolves or is dissolved,
terminates or is terminated;
     (f) Company becomes insolvent or fails generally to pay its debts as they
become due;
     (g) A default under any of the other Loan Documents;
     (h) One or more judgments, decrees, or judicial orders for the payment of
money which in the aggregate, in any fiscal year of Company, exceeds $250,000.00
shall be rendered against the Company or any of its Subsidiaries, and such
judgments, decrees, or judicial orders shall continue unsatisfied and in effect
for a period of thirty (30) consecutive days without being vacated, discharged,
satisfied, or stayed or bonded pending appeal;
     (i) The Guaranty shall at any time after its execution and delivery and for
any reason cease to be in full force and effect or shall be declared null and
void by any court of competent jurisdiction, or the validity or enforceability
thereof shall be contested by Guarantor or Guarantor shall deny it has any
further liability or obligation under, or shall fail to perform its obligations
under the Guaranty;

- 3 -



--------------------------------------------------------------------------------



 



     (j) Any of the following events shall occur or exist with respect to the
Company or any Subsidiary under the Employee Retirement Income Security Act of
1974, as amended from time to time and the regulations and published
interpretation thereof (“ERISA”): any Reportable Event shall occur; any
Prohibited Transaction shall occur; a notice of intent to terminate a Plan shall
be filed, or a Plan shall be terminated; or circumstances shall exist which
constitute grounds entitling the Pension Benefit Guaranty Corporation (the
“PBGC”) to institute proceedings to terminate a Plan, or the PBGC shall
institute such proceedings; and in each case above, such event or condition,
together with all other events or conditions, if any, could subject the Company
or any Subsidiary to any tax, penalty, or other liability;
     (k) If the Bank receives its first notice of a hazardous discharge of which
the Company has knowledge or an environmental complaint of which the Company has
knowledge from a source other than the Company, and the Bank does not receive
notice (which may be given in oral form, provided same is followed with all due
dispatch by written notice given by Certified Mail, Return Receipt Requested) of
such hazardous discharge or environmental complaint from the Company, as
applicable within three (3) business days of the time the Bank first receives
said notice from a source other than the Company; or if any federal, state or
local agency asserts or creates a lien upon any or all of the assets, equipment,
property, leaseholds or other facilities of the Company by reason of the
occurrence of a hazardous discharge or an environmental complaint; or if any
federal, state or local agency asserts a claim against the Company and/or the
assets, equipment, property, leaseholds or other facilities of the Company for
damages or cleanup costs relating to a hazardous discharge or an environmental
complaint; provided, however, that such claim shall not constitute a Default if,
within (10) business days of the occurrence giving rise to the claim, (a) the
Company can, by providing to the Bank a written report and/or evaluation of the
steps being taken by the Company in connection with said claim or hazardous
discharge, prove to the Bank’s reasonable satisfaction that the Company has
commenced and is diligently pursuing either: (i) a cure or correction of the
event which constitutes the basis for the claim, and continues diligently to
pursue such cure or correction to completion or (ii) proceedings for an
injunction, a restraining order or other appropriate emergent relief preventing
such agency or agencies from asserting such claim, which relief is granted
within twenty (20) business days of the occurrence giving rise to the claim and
the injunction, order or emergency relief is not thereafter resolved or reversed
on appeal; and (b) in either of the foregoing events, the Company has posted a
bond, letter of credit or other security satisfactory in form, substance and
amount to both the Bank and the agency or entity asserting the claim to secure
the proper and complete cure or correction of the event which constitutes the
basis for the claim; or
     (x) “Eurocurrency Reserve Requirement” means, for any LIBOR Loan for any
Interest Period therefor, the daily average of the stated maximum rate
(expressed as a decimal) at which reserves (including any marginal,
supplemental, or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by the Bank against “Eurocurrency
Liabilities” (as such term is used in Regulation D) but without benefit

- 4 -



--------------------------------------------------------------------------------



 



or credit of proration, exemptions, or offsets that might otherwise be available
to the Bank from time to time under Regulation D. Without limiting the effect of
the foregoing, the Eurocurrency Reserve Requirement shall reflect any other
reserves required to be maintained by the Bank against (1) any category of
liabilities that includes deposits by reference to which the LIBOR Interest Rate
for LIBOR Loans is to be determined; or (2) any category of extension of credit
or other assets that include LIBOR Loans.
     (xi) “GAAP” means generally accepted accounting principles in the United
States.
     (xii) “Guarantor” means Diamond Management & Technology Consultants NA,
Inc., a Delaware corporation.
     (xiii) “Guaranty” means the 2007 Restated Guaranty of even date herewith
executed by Guarantor.
     (xiv) “Interest Period” means with respect to any LIBOR Loan, the period
commencing on the date such loan is made and ending, as the Company may select,
pursuant to Section 2, on the numerically corresponding day in the first,
second, third or sixth calendar month thereafter, except that each such Interest
Period that commences on the last Business Day of a calendar month (or on any
day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month provided that all of the foregoing provisions relating
to Interest Periods are subject to the following:
     (a) No Interest Period may extend beyond the Termination Date; and
     (b) If an Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended to the next Business Day unless, in the
case of a LIBOR Loan, such Business Day would fall in the next calendar month,
in which event such Interest Period shall end on the immediately preceding
Business Day.
     (xv) “Liabilities” shall mean all of Company’s liabilities, obligations,
and indebtedness to Bank of any and every kind and nature, whether heretofore,
now or hereafter owing, arising, due or payable and howsoever evidenced,
created, incurred, acquired, or owing, whether primary, secondary, direct,
contingent, fixed or otherwise (including obligations of performance and all
Rate Hedging Obligations) whether arising under or in accordance with the Loan
Documents or otherwise.
     (xvi) “LIBOR Interest Rate” means, with respect to each Interest Period,
the rate of interest per annum determined by the Bank obtained by dividing
(a) the Telerate Screen Rate for such Interest Period or (b) if the Telerate
Screen Rate is unavailable at the time the LIBOR rate is to be determined, a
rate determined on the basis of the offered rates for deposits in U.S. dollars
for a period approximately equal to such Interest Period which appear on the
Reuters Screen LIBOR Page, as of 11:00 a.m., London time, on the day that is two
London banking days preceding the beginning of such Interest Period by (c) a
percentage equal to 100 percent minus the stated maximum rate (expressed as a
percentage)

- 5 -



--------------------------------------------------------------------------------



 



as prescribed by the Federal Reserve Board of all reserve requirements
(including, without limitation, any Eurocurrency Reserve Requirements, any
marginal, emergency, supplemental, special or other reserves) applicable on the
first day of such Interest Period to any member bank of the Federal Reserve
System in respect of Eurodollar funding or liabilities.
     (xvii) “LIBOR Loan” means any Loan when and to the extent that the interest
rate therefor is determined by reference to the LIBOR Interest Rate.
     (xviii) “Lien” means any mortgage, deed of trust, pledge, security
interest, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), or preference, priority, or other security agreement or
preferential arrangement, charge, or encumbrance of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Illinois Uniform Commercial Code or comparable law of any jurisdiction to
evidence any of the foregoing).
     (xix) “Loan Document(s)” means this Agreement, the Revolving Note, and the
Guaranty.
     (xx) “Maximum Revolving Commitment” shall mean $10,000,000.00.
     (xxi) “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     (xxii) “Permitted Liens” shall mean (i) Liens securing the payment of
taxes, either not yet due or the validity amount or imposition of which is being
contested in good faith by appropriate proceedings, (ii) the Liens and security
interests in favor of the Bank, (iii) currently existing liens as of the date of
the Agreement and (iv) purchase money liens to third parties in connection with
new equipment purchases or Capital Leases provided the aggregate purchase price
for said equipment and total lease payments under any Capital Leases does not
exceed $3,000,000.00 in any fiscal year of Company.
     (xxiii) “Plan” means any pension plan which is covered by Title IV of ERISA
and in respect of which the Company or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.
     (xxiv) “Person” shall mean any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated organization, association,
corporation, institution, entity, party, or government (whether national,
federal, state, provincial, county, city, municipal or otherwise, including,
without limitation, any instrumentality, division, agency, body or department
thereof).
     (xxv) “Prime Rate” shall mean the rate of interest announced from time to
time by Bank at its Principal Office as its Prime Rate. Any change in the Prime
Rate shall be effective as of the date announced. The use of the term “Prime
Rate” does not mean nor

- 6 -



--------------------------------------------------------------------------------



 



shall it be implied that said rate is a preferred rate of interest or one
offered by Bank only to its most creditworthy customers.
     (xxvi) “Prime Loan” means any Loan when and to the extent that the interest
rate therefor is determined by reference to the Prime Rate.
     (xxvii) “Principal Office” means the Bank’s office at 120 South LaSalle
Street, Chicago, Illinois.
     (xxviii) “Prohibited Transaction” means any transaction set forth in
Section 406 of ERISA or Section 4975 of the Code.
     (xxix) “Rate Hedging Obligations” shall mean any and all obligations of the
Company or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (i) any
and all agreements with the Bank and/or any of the Bank’s subsidiaries or
affiliates designed to protect the Company or any Subsidiary from the
fluctuations of interest rates, exchange rates or forward rates applicable to
such party’s assets, liabilities or exchange transactions, including, but not
limited to: interest rate swap agreements, dollar-denominated or cross-currency
interest rate exchange agreements, forward currency exchange agreements,
interest rate cap, floor or collar agreements, forward rate currency agreements
or agreements relating to interest rate options, puts and warrants, and (ii) any
and all agreements with the Bank and/or any of the Bank’s subsidiaries or
affiliates relating to cancellations, buy backs, reversals, terminations or
assignments of any of the foregoing.
     (xxx) “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System as amended or supplemented from time to time.
     (xxxi) “Reportable Event” means any of the events set forth in Section 4043
of ERISA.
     (xxxii) “Revolving Credit Loans” shall have the meaning assigned to such
term in Section 2.1.
     (xxxiii) “Revolving Note” shall mean that certain 2007 Restated Ten Million
and No/100 Dollar ($10,000,000.00) note dated of even date herewith executed by
Company and made payable to the order of Bank.
     (xxxiv) “Subsidiary” shall mean, as to the Company, a corporation of which
shares of stock having ordinary voting power (other than stock having such power
only by reason of the happening of a contingency) to elect a majority of the
board of directors or other managers of such corporation are at the time owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by the Company.

- 7 -



--------------------------------------------------------------------------------



 



     (xxxv) “Telerate Screen Rate” means, for any Interest Period to be
applicable to a LIBOR Loan, the rate for deposits in U.S. dollars for a period
approximately equal to such Interest Period which appears on Page 3750 of the
Dow Jones Telerate Service (or such other page that may replace that page on
such service for the purpose of displaying comparable rates) as of 11:00 a.m.,
London time, on the day that is two London banking days preceding the beginning
of such Interest Period.
     (xxxvi) “Termination Date” shall mean July 31, 2009.
     1.2. Accounting Terms. Any accounting terms used in this Agreement which
are not specifically defined herein shall have the meanings customarily given
them in accordance with GAAP.
     1.3. Others Defined in Illinois Uniform Commercial Code. All other terms
contained in this Agreement (and which are not otherwise specifically defined
herein) shall have the meanings provided by the Uniform Commercial Code of the
State of Illinois (the “Commercial Code”) to the extent the same are used or
defined therein.
2. CREDIT.
     2.1. Revolving Loan. If a Default does not exist, and subject to the
provisions of Article 3 below, the Bank shall, until but not after the
Termination Date, advance to the Company, on a revolving credit basis loans (the
“Revolving Credit Loans”), in an amount not to exceed at any time the Available
Principal Balance. Subject to Section 2.2, each Revolving Credit Loan to the
Company shall, on the day of such advance be deposited, in immediately available
funds, in the Company’s Demand Deposit Account with the Bank, or in such other
account as the Company may, from time to time, designate. The indebtedness of
Company under all Revolving Credit Loans shall be evidenced by the Revolving
Note. Each Revolving Credit Loan shall be in an amount not less than Ten
Thousand and No/100 ($10,000.00) Dollars in connection with each Prime Loan and
One Hundred Thousand and No/100 ($100,000.00) Dollars in connection with each
LIBOR Loan. Within the terms of this Agreement, the Company may borrow, repay
pursuant to Section 2.6, and reborrow under this Section 2.1. On such terms and
conditions as set forth herein, the Revolving Credit Loans may be outstanding as
Prime Loans or LIBOR Loans.
     2.2. Maximum Principal Balance of Revolving Loan. The aggregate outstanding
principal balance of all Revolving Credit Loans together with the aggregate of
both all amounts drawn and not repaid by Company under the Letters of Credit as
well as the remaining liability of Bank under the Letters of Credit shall at no
time exceed the Maximum Revolving Commitment. The aggregate outstanding
principal balance of the Revolving Credit Loans at any time shall be the amounts
advanced from time to time to Company and not repaid under Section 2.6. The
Company agrees that if at any time any such excess shall arise, the Company
shall upon written request of Bank immediately pay to the Bank such amount as
may be necessary to eliminate such excess.
     2.3. Notice and Manner of Borrowing. The Company shall give the Bank
written or telefax notice (effective upon receipt) of any Revolving Credit Loans
under this Agreement, at least one (1) Business Day before each Prime Loan, and
at least two (2) Business Days before, but no

- 8 -



--------------------------------------------------------------------------------



 



earlier than five (5) Business Days before, each LIBOR Loan, specifying: (1) the
date of such Loan; (2) the amount of such Loan; (3) the type of Loan; and (4) in
the case of a LIBOR Loan, the duration of the Interest Period applicable
thereto. Not later than 1:00 P.M. CST on the date of such Revolving Credit Loan
and upon fulfillment of the applicable conditions set forth herein, the Bank
will make such Revolving Credit Loan available to the Company in immediately
available funds by crediting the amount thereof to the Company Demand Deposit
Account with the Bank.
     2.4. Conversion and Renewals. The Company may elect from time to time to
convert all or a part of one type of Revolving Credit Loan into another type of
Loan or to renew all or part of a Revolving Credit Loan by giving the Bank
notice at least one (1) Business Day before the conversion into or renewal of a
Prime Loan, and at least two (2) Business Days before the conversion into or
renewal of a LIBOR Loan, specifying: (1) the renewal or conversion date; (2) the
amount of the Loan to be converted or renewed; (3) in the case of conversions,
the type of Loan to be converted into; and (4) in the case of renewals of or a
conversion into LIBOR Loans, the duration of the Interest Period applicable
thereto; provided that (a) the minimum principal amount of each Loan outstanding
after a renewal or conversion shall be $100,000.00 in the case of LIBOR Loans;
and (b) LIBOR Loans can be converted only on the last day of the Interest Period
for such Loan. All notices given under this Section 2.5 shall be irrevocable and
shall be given not later than 10:00 A.M. CST on the day which is not less than
the number of Business Days specified above for such notice. If the Company
shall fail to give the Bank the notice as specified above for the renewal or
conversion of a LIBOR Loan prior to the end of the Interest Period with respect
thereto, such LIBOR Loan shall automatically be converted into a Prime Loan on
the last day of the Interest Period for such Revolving Credit Loan.
     2.5. Interest. The Company shall pay interest to the Bank on the
outstanding and unpaid principal amount of the Revolving Credit Loans made under
this Agreement at a rate per annum as follows:

  (i)   For a Prime Loan at a rate equal to the Prime Rate minus fifty
(50) basis points; and     (ii)   For a LIBOR Loan at a rate equal to the LIBOR
Interest Rate plus seventy-five (75) basis points.

     Any change in the interest rate based on the Prime Rate resulting from a
change in the Prime Rate shall be effective as of the opening of business on the
day on which such change in the Prime Rate becomes effective.
     Interest on each Prime Loan shall be calculated on the basis of a year of
360 days for the actual number of days elapsed. Interest on each LIBOR Loan
shall be calculated on the basis of a year of 360 days for the actual number of
days elapsed.
     Interest on each LIBOR Loan shall be payable on the last day of the
Interest Period of the LIBOR Loan. Interest on each Prime Loan shall be payable
monthly on the first day of each month commencing with the first month following
the disbursement of the Prime Loan.

- 9 -



--------------------------------------------------------------------------------



 



     Any principal amount not paid when due (at maturity, by acceleration or
otherwise) shall bear interest thereafter until paid in full, payable on demand,
at a rate per annum equal to four (4%) percent over the then applicable interest
rate due under each Loan as changing from time to time (the “Default Rate”).
     2.6. Prepayments. The Company may, upon at least one (1) Business Day
notice to the Bank in the case of Prime Loans, and at least two (2) Business
Days notice to the Bank in the case of LIBOR Loans, prepay the Revolving Note in
whole or in part with accrued interest to the date of such prepayment on the
amount prepaid, provided that LIBOR Loans may be prepaid only on the last day of
the Interest Period for such LIBOR Loan.
     2.7. Letters of Credit. In addition to requesting Revolving Credit Loans
under this Agreement, the Company shall have the right to request issuance by
the Bank of stand-by letters of credit (the “Letters of Credit”). In connection
with the Letters of Credit it is agreed:
     (i) That Company shall execute such forms or documents as is customarily
required by Bank in connection with the issuance of Letters of Credit.
     (ii) Company shall pay the Stand-By Letter of Credit Fees described in
Section 2.8 hereof.
     (iii) Any amount drawn under any Letter of Credit shall immediately be
repaid by Company to Bank.
     (iv) The aggregate amount of both all amounts drawn and not repaid by
Company under the Letters of Credit as well as the remaining outstanding
liability of Bank under all Letters of Credit issued by Bank shall be included
in determining the Maximum Principal Balance of all Revolving Credit Loans as
described in Section 2.2 hereof.
     (v) Bank shall be under no obligation to issue or to renew any Letter of
Credit containing an expiration date beyond the Termination Date.
     (vi) Following a Default, Bank shall have the right in connection with the
collection of all other amounts due under the Revolving Note to also add to and
collect in connection with said other amounts, an amount equal to the remaining
liability of the Bank under the Letters of Credit (the “Letter of Credit Cash
Collateral”) which shall be held by Bank and at Bank’s sole discretion said
Letter of Credit Cash Collateral shall be used to either repay such other of the
Liabilities as Bank may elect in its sole discretion or to reimburse Bank for
any draws of any beneficiary under a Letter of Credit. At such time as all
Liabilities have been paid in full and Bank has no further obligations under
this Agreement or the Letters of Credit, any remaining portion of the Letter of
Credit Cash Collateral shall be returned to Company.
     (vii) Any amount drawn on any Letter of Credit by any beneficiary thereof
and not immediately repaid to Bank by Company shall bear interest at a floating
rate of interest equal to the Base Rate plus four (4%) percent from the date
drawn until repaid.

- 10 -



--------------------------------------------------------------------------------



 



     (viii) The aggregate total face amount on all Letters of Credit issued and
outstanding under this Agreement shall not exceed Ten Million and No/100 Dollars
($10,000,000.00).
     2.8. Stand-By Letter of Credit Fees. The Company agrees to pay to the Bank
Stand-By Letter of Credit Fees equal to one (1%) percent per annum of the face
amount of each Letter of Credit which shall be paid in quarterly installments
equal to twenty-five (25%) of the Stand-By Letter of Credit Fee for the Letter
of Credit commencing on the date of the issuance of the Letter of Credit and
continuing on the first day of each third calendar month thereafter until such
time as the Bank has no further liability under any Letter of Credit.
     2.9. Commitment Fee. [Intentionally Deleted]
     2.10. Method of Payment. The Company shall make each payment under this
Agreement and under the Revolving Note not later than 1:00 P.M. CST on the date
when due in lawful money of the United States to the Bank at its Principal
Office in immediately available funds. The Company hereby authorizes the Bank,
if and to the extent payment is not made when due under this Agreement or under
the Revolving Note, to charge from time to time against any account of the
Company with the Bank any amount so due. Whenever any payment to be made under
this Agreement or under the Revolving Note shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of the payment of interest, as the case may be, except, in the case
of a LIBOR Loan, if the result of such extension would be to extend such payment
into another calendar month, such payment shall be made on the immediately
preceding Business Day.
     2.11. Use of Proceeds. The Company will use the proceeds of the Loans for
general working capital purposes and to provide working capital for its
Subsidiaries. The Company will not use any of the proceeds of the Loans to
purchase or carry any “margin stock” (as defied in Regulation U of the Board of
Governors of the Federal Reserve System) or to make any Acquisition unless it
constitutes a Permitted Acquisition. The Company’s use of the proceeds of any
advances and readvances made by the Bank to the Company pursuant to this
Agreement are, and will continue to be, legal and proper corporate uses (duly
authorized by its Board of Directors, if necessary pursuant to applicable
corporate law, rule or regulation) and such uses are and will be consistent with
all applicable laws and statutes, as in effect as of the date hereof.
     2.12. Illegality. Notwithstanding any other provision in this Agreement, if
the Bank determines that any applicable law, rule, or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by the Bank with any
request or directive (whether or not having the force of law) of any such
authority, central bank, or comparable agency shall make it unlawful or
impossible for the Bank to (1) maintain its commitment under this Agreement,
then upon notice to the Company by the Bank the commitment of the Bank under
this Agreement shall terminate; or (2) maintain or fund its LIBOR Loans, then
upon notice to the Company by the Bank the outstanding principal amount of the
LIBOR Loans, together with interest accrued thereon, and any other amounts
payable to the Bank under this

- 11 -



--------------------------------------------------------------------------------



 



Agreement shall be repaid (a) upon demand of the Bank if such change or
compliance with such request, in the judgment of the Bank, requires immediate
repayment; or (b) at the expiration of the last Interest Period to expire before
the effective date of any such change or request, provided, however, that
notwithstanding any provision herein, the Company shall not have more than
ninety (90) days following the Bank’s notice to repay amounts payable pursuant
to this Section 2.12.
     2.13. Increased Cost. The Company shall pay to the Bank from time to time
such amounts as the Bank may determine to be necessary to compensate the Bank
for any costs incurred by the Bank which the Bank reasonably determines are
directly attributable to its making or maintaining any LIBOR Loans hereunder or
its obligation to make any such Loans hereunder, or any reduction in any amount
receivable by the Bank under this Agreement or the Revolving Note in respect of
any such loans or such obligation (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
change after the date of this Agreement in U.S. federal, state, municipal, or
foreign laws or regulations (including Regulation D and any Eurocurrency Reserve
Requirements), or the adoption or making after such date of any interpretations,
directives, or requirements applying to a class of banks including the Bank of
or under any U.S. federal, state, municipal, or any foreign laws or regulations
(whether or not having the force of law) by any court or governmental or
monetary authority charged with the interpretation or administration thereof
(“Regulatory Change”), which: (1) changes the basis of taxation of any amounts
payable to the Bank under this Agreement or the Revolving Note in respect of any
of such Loans (other than taxes imposed on the overall net income of the Bank
for any of such Loans by the jurisdiction where the Principal Office is
located); or (2) imposes or modifies any reserve, special deposit, compulsory
loan, or similar requirements relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, the Bank (including any
of such Loans or any deposits referred to in the definition of Eurocurrency
Reserve Requirements); or (3) imposes any other conditions affecting this
Agreement or the Revolving Note (or any of such extensions of credit or
liabilities). The Bank will notify the Company in writing of any event occurring
after the date of this Agreement which will entitle the Bank to compensation
pursuant to this Section 2.13 as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation.
     Determinations by the Bank for purposes of this Section 2.13 of the effect
of any Regulatory Change on its costs of making or maintaining Loans or on
amounts receivable by it in respect of Loans, and of the additional amounts
required to compensate the Bank in respect of any Additional Costs, shall be
conclusive, provided that such determinations are made on a reasonable basis,
are not subject to manifest error and the written basis for said determinations
are given to Company.
     2.14. Risk-Based Capital. In the event the Bank determines that
(1) compliance with any judicial, administrative, or other governmental
interpretation of any law or regulation or (2) compliance by the Bank or any
corporation controlling the Bank with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
has the effect of requiring an increase in the amount of capital required or
expected to be maintained by the Bank or any corporation controlling the Bank,
and the Bank determines that such increase is based upon its obligations
hereunder, and other similar obligations, the Company shall pay to the Bank such
additional amount as shall be certified by the Bank to be the amount allocable
to the Bank’s obligations to the Company hereunder. The Bank will notify the
Company in writing of any event occurring after the date of this Agreement that
will entitle the Bank to compensation pursuant to this

- 12 -



--------------------------------------------------------------------------------



 



Section 2.14 as promptly as practicable after it obtains knowledge thereof and
determines to request such compensation.
     Determinations by the Bank for purposes of this Section 2.14 of the effect
of any increase in the amount of capital required to be maintained by the bank
and of the amount allocable to the Bank’s obligations to the Company hereunder
shall be conclusive, provided that such determinations are made on a reasonable
basis, are not subject to manifest error and the written basis for said
determinations are given to Company.
     2.15. Funding Loss Indemnification. The Company shall pay to the Bank, upon
the request of the Bank, such amount or amounts as shall be sufficient (in the
reasonable opinion of the Bank) to compensate it for any loss, cost or expense
incurred as a result of:

  (1)   Any payment of a LIBOR Loan on a date other than the last day of the
Interest Period for such Loan including, but not limited to, acceleration of the
Loans by the Bank pursuant to Section 8.1; or     (2)   Any failure by the
Company to borrow or convert, as the case may be, a LIBOR Loan on the date for
borrowing or conversion, as the case may be, specified in the relevant notice
under Section 2.3 or 2.4, as the case may be.

     2.16. Availability of LIBOR Loans. If Bank determines that maintenance of
its LIBOR Loans would violate any applicable law, rule, regulation, or
directive, whether or not having the force of law, or if Bank determines that
deposits of a type and maturity appropriate to match fund LIBOR Loans are not
available to it then Bank shall forthwith give notice thereof to Borrower,
whereupon, until Bank notifies Borrower that the circumstances giving rise to
such suspension no longer exist, the obligations of the Bank to make LIBOR Loans
shall be suspended.
3. CONDITIONS OF ADVANCES.
     Notwithstanding any other provisions contained in this Agreement, the
making of any advance in connection with any Revolving Loan or the issuance of
any Letters of Credit shall be conditioned upon the following:
     3.1. Certification and Delivery of Documents
     (i) The following statements shall be true and the Bank shall have received
a certificate signed by a duly authorized officer of Company dated the date of
such advance, stating that:
     (a) The representation and warranties contained in Section 4 of this
Agreement, are correct on and as of the date of such advance as though made on
and as of such date; and
     (ii) No Default has occurred and is continuing, or would result from such
advance; and

- 13 -



--------------------------------------------------------------------------------



 



     (iii) The Bank shall have received the executed Loan Documents in a form
and content reasonably acceptable to Bank.
     (iv) The Bank shall have received such other approvals, opinions, or
documents as the Bank may reasonably request including but not limited to an
opinion of counsel to Company, in a form and content acceptable to Bank; and
tax, judgment, pending litigation and Uniform Commercial Code searches showing
no matters objectionable to Bank.
     3.2. Financial Condition. No material adverse change, as determined by Bank
in its reasonable discretion, in the financial condition or operations of the
Company or any Subsidiary, shall have occurred and be continuing at any time or
times subsequent to, as applicable the most recent financial statement provided
by the Company. In no event shall Bank’s agreement to continue to honor requests
for advances be deemed to constitute a waiver by the Bank of its absolute right
at any time in the future to notify the Company of a material adverse change in
the financial condition or operations of the Company or any Subsidiary, based
upon information in the possession of Bank prior to any advance of funds
hereunder.
     3.3. No Default. No Default shall have occurred and be continuing.
     3.4. Other Requirements. Bank shall have received, in form and substance
reasonably satisfactory to Bank, all certificates, orders, authorities,
consents, affidavits, schedules, instruments, security agreements, financing
statements, mortgages, financial statements including any other documents which
carry out the purposes of this Agreement and which are provided for hereunder,
or which Bank may at any time reasonably request.
4. WARRANTIES.
     The Company represents and warrants that as of the date of the execution of
this Agreement, and continuing so long as any Liabilities remain outstanding,
and (even if there shall be no Liabilities outstanding) so long as this
Agreement remains in effect:
     4.1. Corporate Existence. Company and any Subsidiary are corporations duly
organized and in good standing under the laws of the state of their
incorporation or such other state as may be permitted under this Agreement.
Company and any Subsidiary is duly qualified as a foreign corporation and in
good standing in all other states where the nature and extent of the business
transacted by it or the ownership of its assets makes such qualification
necessary.
     4.2. Corporate Authority. The execution and delivery by the Company of this
Agreement and of all of the other Loan Documents by Company or Guarantor to
which either is a party and the performance of the Company’s obligations
hereunder and of Company’s and Guarantor’s obligations thereunder: (i) are
within the Company’s and Guarantor’s corporate powers; (ii) are duly authorized
by the Company’s and Guarantor’s Board of Directors and, if necessary, the
Company’s stockholders; (iii) are not in contravention of the terms of the
Company’s or Guarantor’s Articles of Incorporation, or By-Laws, or of any
indenture, agreement or undertaking to which the Company or Guarantor is a party
or by which the Company or Guarantor or any of its property is bound; (iv) do

- 14 -



--------------------------------------------------------------------------------



 



not, as of the execution hereof, require any governmental consent, registration
or approval; (v) to the best of the Company’s knowledge, do not contravene any
contractual or governmental restriction binding upon the Company or Guarantor.
     4.3. Financial Data. The financial statements to be furnished to the Bank
will be in accordance with the books and records of the Company and will fairly
present the financial condition of the Company at the dates thereof and the
results of operations for the periods indicated (subject, in the case of
unaudited financial statements, to normal year-end adjustments), and such
financial statements will be prepared in conformity with generally accepted
accounting principles consistently applied throughout the periods involved. All
information, reports and other papers and data furnished to the Bank are or will
be, at the time the same are so furnished to the Bank, accurate, correct and
complete in all material respects.
     4.4. Collateral. [Intentionally Deleted].
     4.5. Solvency. The Company and any Subsidiary is solvent, is able to pay
its debts as they become due and has capital sufficient to carry on its
businesses and all business in which it is about to engage. The Company will not
be rendered insolvent by the execution and delivery of this Agreement or any of
the Loan Documents to which it is a signatory or by the transactions
contemplated hereunder or thereunder.
     4.6. Chief Place of Business. As of the execution hereof, the principal
place of business of the Company and Guarantor is located at 875 North Michigan
Avenue, Suite 3000, Chicago, Illinois 60611. If any change in such location
occurs, the Company and Guarantor shall promptly notify the Bank thereof. As of
the execution hereof, the books and records of the Company and Guarantor and all
chattel paper and all records of account are located at the aforesaid office of
the Company and Guarantor and if any change in such location occurs, the Company
and Guarantor shall promptly notify the Bank thereof.
     4.7. Other Corporate Names. As of the date hereof, Company is not using any
corporate or fictitious names other than the corporate name shown on the
Company’s Articles of Incorporation or those of its Subsidiaries.
     4.8. Tax Liabilities. The Company will file and will cause any Subsidiary
to file all federal, state and local tax reports and returns required by any law
or regulation to be filed by it or said Subsidiary, except for extensions duly
obtained, and has either duly paid all taxes, duties and charges indicated due
on the basis of such returns and reports, or made adequate provision for the
payment thereof, and the assessment of any material amount of additional taxes
in excess of those paid and reported is not reasonably expected. The reserves
for taxes reflected on the balance sheets of Company submitted to Bank in
accordance with this Agreement will be adequate in amount for the payment of all
liabilities for all taxes (whether or not disputed) of the Company accrued
through the date of such balance sheet. There are no material unresolved
questions or claims concerning any tax liability of the Company that have not
been properly reserved for on the balance sheets of the Company.

- 15 -



--------------------------------------------------------------------------------



 



     4.9. Contingent Obligations. Except as specifically referenced in the
financial statements described in this Agreement and delivered to Bank prior to
the date hereof or other than as permitted by this Agreement, Company and any
Subsidiary has not guaranteed the obligation of any other Person.
     4.10. Margin Security. The Company’s execution and delivery of this
Agreement and each of the Loan Documents to which it is a party does not
directly or indirectly violate or result in a violation of Section 7 of the
Securities Exchange Act of 1934, as amended, or any regulations issued pursuant
thereto, including without limitation, Regulation U, G, T or X of the Board of
Governors of the Federal Reserve System (12 CFR 221, 207, 220 and 224,
respectively; “Regulation U”, “Regulation G”, “Regulation T” and “Regulation X”,
respectively) and Company does not own or intend to purchase or carry any
“margin security,” as defined in Regulations U, G, T or X.
     4.11. Survival of Warranties. All representations and warranties contained
in this Agreement or any of the other Loan Documents shall survive the execution
and delivery of this Agreement for the applicable statute of limitations
period(s).
     4.12. Litigation and Proceedings. There are no judgments outstanding
against the Company or any Subsidiary and, there is no pending or, to the
Company’s knowledge, threatened litigation, contested claim, or governmental
proceeding by or against the Company which would have a materially adverse
effect on the financial condition or operation of the Company or any Subsidiary
other than that certain lawsuit titled, “Bailey v. Diamond, et. al.”, an
employment discrimination case currently pending in the Superior Court of San
Francisco County, California.
     4.13. Other Agreements. Neither the Company nor any Subsidiary is in
default under any material contract, lease, loan, mortgage, indenture or
commitment to which it is a party or by which it or its property is bound which
would have a materially adverse effect on the financial condition or operation
of the Company or any Subsidiary.
     4.14. Labor Relations. There are no controversies pending or threatened
between the Company or any Subsidiary and any of the Company’s or Subsidiary’s
employees, other than employee grievances arising in the ordinary course of
business which are not, in the aggregate, material to the continued financial
success and well-being of the Company or any Subsidiary.
     4.15. Compliance with Laws and Regulations. The execution and delivery by
the Company of this Agreement and the execution and delivery by the Company and
Guarantor of all of the other Loan Documents to which it or Guarantor is a
signatory and the performance of the Company’s obligations hereunder and the
Company’s and Guarantor’s obligations thereunder are not in contravention of any
law or laws. The Company and each Subsidiary is in material compliance with all
laws, orders, regulations and ordinances of all federal, foreign, state and
local governmental authorities relating to the business operations and the
assets of the Company and each Subsidiary.
     4.16. Patents, Trademarks and Licenses. The Company and any Subsidiary
possess adequate assets, licenses, patents, patent applications, copyrights,
service marks, trademarks and trade names or applications therefor to continue
to conduct its businesses as heretofore conducted by it.

- 16 -



--------------------------------------------------------------------------------



 



     4.17. Pension Reform Act. No events, including, without limitation, any
“Reportable Event” or “Prohibited Transactions”, as those terms are defined in
the Employee Retirement Income Security Act of 1974, as the same may be amended
from time to time (herein, including any and all such amendments, called
“ERISA”), have occurred in connection with any Pension Plan of the Company or
any Subsidiary which might reasonably be expected to constitute grounds for the
termination of any such Pension Plan by the Pension Benefit Guaranty Corporation
or for the appointment by the appropriate United States District Court of a
trustee to administer any such Pension Plan. All of the Company’s and any
Subsidiary’s Pension Plans meet the minimum funding standards of Section 302 of
ERISA. Company and any Subsidiary is in compliance in all material respects with
ERISA and the regulations and published interpretations thereunder.
     4.18. Enforceable Agreement. This Agreement is, and each of the other Loan
Documents when delivered under this Agreement will be, legal, valid, and binding
obligations of the Company and Guarantor, enforceable against the Company and
Guarantor in accordance with their respective terms, except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally.
     4.19. Environment. The Company and each Subsidiary has duly complied in all
material respects with, and their businesses, operations, assets, equipment
property, leaseholds or other facilities are in material compliance with, the
provisions of all applicable federal, state and local environmental, health and
safety laws, codes and ordinances, and all rules and regulations promulgated
thereunder. The Company and each Subsidiary has been issued and will maintain
all required federal, state, and local permits, licenses, certificates and
approvals relating to (1) air emissions; (2) discharges to surface water or
groundwater; (3) noise emissions; (4) solid or liquid waste disposal; (5) the
use, generation, storage, transportation, or disposal of toxic or hazardous
substances or wastes (intended hereby and hereafter to include any and all such
materials listed in any federal, state, or local law, code or ordinance and all
rules and regulations promulgated thereunder as hazardous or potentially
hazardous); or (6) other environmental, health, or safety matters. The Company
and each Subsidiary has not received notice of, or knows of, or suspects facts
which might constitute any violations of any federal, state, or local
environmental, health, or safety laws, codes or ordinances and any rules or
regulations promulgated thereunder with respect to its businesses, operations,
assets, equipment, property, leaseholds, or other facilities. Except in
accordance with a valid governmental permit, license, certificate or approval,
there has been no emission, spill, release, or discharge into or upon (1) the
air; (2) soils, or any improvements located thereon; (3) surface water or
groundwater; or (4) the sewer, septic system or waste treatment, storage
or disposal system servicing the premises of any toxic or hazardous substances
or wastes at or from the premises; and accordingly the premises of Company and
each Subsidiary, are free of all such toxic or hazardous substances or wastes.
There has been no complaint, order, directive, claim, citation, or notice by any
governmental authority or any person or entity with respect to (1) air
emissions; (2) spills, releases, or discharges to soils or improvements located
thereon, surface water, groundwater or the sewer, septic system or waste
treatment, storage or disposal systems servicing the premises; (3) noise
emissions; (4) solid or liquid waste disposal; (5) the use, generation, storage,
transportation, or disposal of toxic or hazardous substances or waste; or
(6) other environmental, health, or safety matters affecting the Company and
each Subsidiary or its business, operations, assets, equipment, property,
leaseholds, or other facilities. The Company does not have any indebtedness,
obligation or liability, absolute or contingent, matured or not matured, with
respect

- 17 -



--------------------------------------------------------------------------------



 



to the storage, treatment, cleanup, or disposal of any solid wastes, hazardous
wastes, or other toxic or hazardous substances (including without limitation any
such indebtedness, obligation, or liability with respect to any current
regulation, law, or statute regarding such storage, treatment, cleanup, or
disposal).
     4.20. Material Adverse Change. There has been no material and adverse
change in the assets, liabilities or financial or other condition of Company and
any Subsidiary since the date of any of the Financial Statements delivered to
Bank under this Agreement.
     4.21. Year 2000. [Intentionally Deleted].
5. AFFIRMATIVE COVENANTS.
     The Company covenants and agrees that so long as any Liabilities remain
outstanding, and (even if there shall be no Liabilities outstanding) so long as
this Agreement remains in effect:
     5.1. Financial Statements. The Company shall keep and cause each Subsidiary
to keep proper books of record and account in which full and true entries will
be made of all dealings or transactions of or in relation to the businesses and
affairs of the Company in accordance with GAAP consistently applied.
     5.2. Inspection. The Bank, or any Person designated by Bank in writing,
shall have the right, from time to time hereafter, to call at the Company’s
place or places of business during reasonable business hours upon one (1) day
notice, and, without hindrance or delay, (i) to inspect, audit, check and make
copies of and extracts from the Company’s and Subsidiary’s respective books,
records, journals, orders, receipts and any correspondence and other data
relating to the Company’s and any Subsidiary’s businesses or to any transactions
between the parties hereto, and (ii) to discuss the respective affairs, finances
and businesses of the Company and any Subsidiary with any of the respective
officers, employees or directors of the Company or Subsidiary.
     5.3. Company Demand Deposit Account. Not as a condition to the granting of
any Loans to Company but in order to allow Bank to further monitor the financial
information given by Company to Bank and the compliance of Company with the
Company covenants as contained herein, the Company shall utilize the Bank as the
Company’s primary U.S. bank of account. In the event any of Bank’s operating
costs relating to non-credit services to Company exceed the earnings credit
associated with the available account balances in any month, the deficiency will
be charged (and Bank shall give written notice of said charge to Company) to the
Company Demand Deposit Account on a quarterly basis according to the Bank’s
published fee schedule and earning credit rates.
     5.4. Conduct of Business. The Company shall maintain and cause each
operating Subsidiary to maintain its corporate existence, shall maintain in full
force and effect all licenses, bonds, franchises, leases, trademarks, patents,
contracts and other rights necessary or reasonably desirable to the profitable
conduct of its and its Subsidiary’s businesses, shall continue in, and limit its
operations to, the same general type of business as that presently conducted by
it and shall comply in all material respects with all applicable laws and
regulations of any federal, state or local governmental authority.

- 18 -



--------------------------------------------------------------------------------



 



     5.5. Claims and Taxes. The Company agrees to indemnify and hold the Bank
harmless from and against any and all claims, demands, liabilities, losses,
damages, penalties, costs, and expenses (including reasonable attorneys’ fees)
relating to or in any way arising out of the possession, use, operation or
control of any of the Company’s assets. The Company shall pay or cause to be
paid all license fees, bonding premiums and related taxes and charges, and shall
pay or cause to be paid all taxes, assessments and government charges or levies
on it or its properties, at such times and in such manner as to prevent any
penalty from accruing or any lien or charge from attaching to such property,
provided that the Company shall have the right to contest in good faith, by an
appropriate proceeding promptly initiated and diligently conducted, the
validity, amount or imposition of any such tax, assessment, charge or levy.
     5.6. Lender’s Closing Costs and Expenses. The Company shall reimburse the
Bank on demand for all reasonable expenses and fees paid or incurred in
connection with the documentation, negotiation and closing of the transactions
described herein, including, without limitation, filing and recording fees and
reasonable attorneys’ fees of Bank’s counsel.
     5.7. Maintain Property. The Company will maintain and cause each Subsidiary
to maintain its property in good condition (reasonable wear and tear excepted)
and make all necessary renewals, repairs, replacements, additions, betterments
and improvements thereto.
     5.8. Company’s Property and Liability Insurance. The Company shall, and
shall cause each Subsidiary to, at its expense, keep and maintain its assets
insured against loss or damage by fire, theft, explosion, spoilage and all other
hazards and risks ordinarily insured against by other owners or users of such
properties in similar businesses in an amount reasonably acceptable to Bank. All
such policies of insurance shall be in form and substance satisfactory to Bank.
The Company shall deliver to the Bank the original (or a certified) copy of each
policy of insurance and evidence of payment of all premiums therefor upon
request. In addition, Company shall maintain adequate liability insurance in an
amount, form and content reasonably acceptable to Bank.
     5.9. Pension Plans. The Company shall and cause each Subsidiary to (i) keep
in full force and effect any and all Pension Plans which are presently in
existence or may, from time to time, come into existence under ERISA, unless
such Pension Plans can be terminated without material liability to the Company
or any Subsidiary in connection with such termination (as distinguished from any
continuing funding obligation); (ii) make all required contributions to all of
the Company’s or any Subsidiary’s Pension Plans in a timely manner and in a
sufficient amount to comply with the requirements of ERISA; (iii) comply with
all material requirements of ERISA which relate to such plans; (iv) notify Bank
immediately of any fact, including, but not limited to, any Reportable Event or
Prohibited Transaction arising in connection with any Pension Plan which might
constitute grounds for termination thereof by the Pension Benefit Guaranty
Corporation or for the appointment by a court of competent jurisdiction of a
Trustee to administer the Pension Plan; and (v) notify the Bank immediately upon
receipt by the Company or any Subsidiary of any notice of the institution of any
proceeding or other action which may result in the termination of any Pension
Plans.
     5.10. Notice of Suit or Adverse Change in Business. The Company shall, as
soon as possible, and in any event within fifteen (15) days after it learns of
the following, give written notice

- 19 -



--------------------------------------------------------------------------------



 



to the Bank of (i) any material proceeding(s) being instituted or threatened to
be instituted by or against the Company or any Subsidiary, in any federal,
state, local or foreign court or before any commission or other regulatory body
(federal, state, local or foreign), and (ii) any material adverse change in the
business, assets or condition, financial or otherwise, of the Company or any
Subsidiary.
     5.11. Reporting Requirements. The Company shall furnish to the Bank:
     (i) Quarterly Financial Statements. As soon as available and in any event
within forty (40) days after the end of each fiscal quarter balance sheets of
the Company as of the end of such quarter, statements of income and retained
earnings of the Company for the period commencing at the end of the previous
quarter and ending with the end of such quarter, and statements of changes in
financial position of the Company, all in reasonable detail and stating in
comparative form the respective figures for the year to date and all prepared in
accordance with generally accepted accounting principles consistently applied
and certified by the chief financial officer of the Company.
     (ii) Annual Financial Statements. As soon as available and in any event
within one hundred twenty (120) days after the end of each fiscal year of the
Company, balance sheets of the Company and each Subsidiary as of the end of such
fiscal year, and statements of income and retained earnings of the Company and
each Subsidiary for such fiscal year, and statements of changes in financial
position of the Company and each Subsidiary for such fiscal year, all in
reasonable detail and stating in comparative form the respective figures for the
corresponding date and period in the prior fiscal year and all prepared on an
audited basis, and in accordance with generally accepted accounting principles
consistently applied by an accounting firm acceptable to the Bank.
     (iii) Management Letters. Promptly upon receipt thereof, copies of any
reports submitted to the Company, by independent certified public accountants in
connection with examination of the financial statements of the Company.
     (iv) Notice of Litigation. Promptly after the commencement thereof, notice
of all actions, suits, and proceedings before any court or governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign affecting the Company or any Subsidiary which, if determined adversely
to the Company or Subsidiary, would have a material adverse effect on the
financial condition, properties, or operations of the Company or Subsidiary.
     (v) Notice of Defaults and Events of Default. As soon as possible and in
any event within seven (7) days after the occurrence of each Default, a written
notice setting forth the details of such Default and the action which is
proposed to be taken by the Company, with respect thereto.
     (vi) Financial Covenant Compliance Certificate. A Financial Covenant
Compliance Certificate in the form as shown in Schedule I attached hereto

- 20 -



--------------------------------------------------------------------------------



 



contemporaneously with the execution of this Agreement and within forty
(40) days of the end of each calendar quarter.
     (vii) General Information. Such other information respecting the condition
or operations, financial or otherwise, of the Company or any Subsidiary as the
Bank may from time to time reasonably request including without limitation
customer lists including addresses of account debtors. Bank agrees to hold any
confidential information which it may receive from Company pursuant to this
Agreement in confidence except for disclosure on a need to know basis (i) to
affiliates of Bank or any participants in the Loans, (ii) to legal counsel,
accountants and other professional advisors to Bank, (iii) to regulatory
officers, or (iv) to any Person as requested pursuant to or as required by law,
regulation or legal process.
     5.12. Environment. Be and remain, and cause each Subsidiary to be and
remain, in material compliance with the provisions of all federal, state and
local environmental, health and safety laws, codes and ordinances, and all rules
and regulations issued thereunder; notify the Bank immediately of any notice of
a hazardous discharge or environmental complaint received from any governmental
agency or any other party; notify the Bank immediately of any hazardous
discharge from or affecting its premises; immediately contain and remove the
same, in compliance with all applicable laws; promptly pay any fine or penalty
assessed in connection therewith except to the extent that same is being
contested in good faith through appropriate proceedings; permit the Bank in its
reasonable discretion to inspect the premises, to conduct tests thereon, and to
inspect all books, correspondence and records pertaining thereto; and at the
Bank’s request, and at the Company’s expense, provide a report of a qualified
environmental engineer, satisfactory in scope, form, and content to the Bank,
and such other and further assurances reasonably satisfactory to the Bank that
the condition has been corrected.
6. NEGATIVE COVENANTS.
     The Company covenants and agrees that so long as any Liabilities remain
outstanding, and (even if there shall be no Liabilities outstanding) so long as
this Agreement remains in effect (unless the Bank shall give its prior written
consent thereto):
     6.1. Encumbrances. Except for the Permitted Liens, the Company will not
create and will not allow any Subsidiary to create, incur, assume, or suffer to
exist, or permit any Subsidiary to create, incur, assume, or suffer to exist,
any mortgage, deed of trust, pledge, lien, security interest, hypothecation,
assignment, deposit arrangement, or other preferential arrangement, charge, or
encumbrance (including, without limitation, any conditional sale, or other title
retention agreement, or finance lease) of any nature, upon or with respect to
any of its properties, now owned or hereafter acquired, or sign or file, or
permit any Subsidiary to sign or file, under the Uniform Commercial Code of any
jurisdiction a financing statement (other than financing statements related to
Permitted Liens and financing statements required to be executed by lessors
under operating leases entered into by Company or any Subsidiary with said
lessors) which names the Company or any Subsidiary as a debtor, or sign, or
permit any Subsidiary to sign, any security agreement authorizing any secured
party thereunder to file such financing statement.

- 21 -



--------------------------------------------------------------------------------



 



     6.2. Disposal of Property. The Company shall not nor allow any Subsidiary
to sell, assign, transfer or otherwise dispose of any of its respective
equipment to any Person without the Bank’s prior written consent, which shall
not be unreasonably withheld, other than in the normal course of business in
connection with the sale of obsolete or no longer used equipment of Company or
any Subsidiary.
     6.3. Amendment of Certificate of Incorporation or By-Laws. Company shall
not amend its Articles of Incorporation or By-Laws in any material respect
without the Bank’s prior written consent, which shall not be unreasonably
withheld.
     6.4. Transactions with Affiliates. Company will not, without the prior
written consent of the Bank, enter into any transaction including, without
limitation, the lending or borrowing of monies, the purchase, sale or exchange
of property or the rendering of any service to any Affiliate, except in the
ordinary course of and pursuant to the reasonable requirements of Company’s
business and upon fair and reasonable terms no less favorable to Company than
would be obtained in a comparable arm’s length transaction with an unaffiliated
person or corporation.
     6.5. Acquisitions. The Company shall not directly or indirectly execute an
Unpermitted Acquisition with any other Person without the prior written consent
of Bank. The Company shall not directly or indirectly execute multiple Permitted
Acquisitions with any other Person(s) which collectively exceed the transaction
value of $40,000,000.00 in the aggregate in any twelve (12) month period during
the term of this Agreement without the prior written consent of Bank. Compliance
with the aforesaid limitation shall be tested on the last day of each fiscal
quarter of the Company and on a trailing twelve (12) month basis.
     6.6. Debt. Company shall not incur any further Debt from any other Person
other than (i) Debt owed by Company to Bank or (ii) Debt to the Persons
disclosed to Bank in the financial statements of Company delivered to Bank prior
to the date hereof or (iii) accounts payable incurred in the ordinary course of
business to trade creditors for goods or services which are not more than
90 days past due or (iv) current operating liabilities incurred in the ordinary
course of business (other than for borrowed money) not more than 90 days past
due or (v) Debt in connection with purchase money financing and Capital Leases
but not exceeding the amount as set forth in Section 1.1(xxii).
     6.7. Dividends and Stock Redemptions. Company may pay any dividends to any
shareholder of Company, issue further stock of Company, or purchase, retire,
redeem or otherwise acquire for value any issued and outstanding stock of
Company provided that (i) in any twelve (12) month period, the aggregate payment
of dividends shall not exceed Seventeen Million Five Hundred Thousand and No/100
Dollars ($17,500,000.00) and (ii) in any twelve (12) month period, the aggregate
amount expended for any stock purchase, retirement or redemption shall not
exceed an amount equal to twenty percent (20%) of the “Market Capitalization” of
the outstanding stock of Company. “Market Capitalization” shall be determined by
multiplying the number of all shares outstanding of the Company by the price
quoted on a per share value on the National Association of Securities Dealers
Automated Quotations (the “NASDAQ”). Compliance with said paragraphs (i) and
(ii) hereof shall be tested on the last day of each fiscal quarter of Company
and on a trailing twelve (12) month basis, and payment of a dividend or stock
purchases, redemptions or retirements

- 22 -



--------------------------------------------------------------------------------



 



shall be deemed in compliance with this Agreement if at the time they were made,
they would have been permitted under the results of the test most recently
applied pursuant to the preceding sentence.
     6.8. Guaranties. Company shall not, nor allow any Subsidiary, to assume,
guaranty, endorse or otherwise be or become directly or contingently responsible
or liable for obligations of any Person except (i) guaranties by endorsement of
negotiable instruments for deposit or collection in the ordinary course of
business, (ii) guaranties of loans to its shareholder employees from third party
financial institutions to facilitate acquisition by said shareholder employees
of capital stock of the Company provided written consent is obtained from Bank
which shall not be unreasonably withheld, and (iii) that certain Guaranty of the
Liabilities executed by Diamond Management & Technology Consultants NA, Inc., an
Illinois corporation.
     6.9. Mergers, Etc. The Company shall not wind up, liquidate or dissolve
itself, reorganize, merge or consolidate with or into, or convey, sell, assign,
transfer, lease, or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to any Person, or acquire all or substantially all
of the assets or the business of any Person, or permit any Subsidiary to do so,
except that any Subsidiary may merge into or consolidate with or transfer assets
to any other Subsidiary.
     6.10. Investments. The Company shall not make, or permit any Subsidiary to
make, any loan or advance to any Person, or purchase or otherwise acquire, or
permit any Subsidiary to purchase or otherwise acquire, any investment
securities of, make any capital contribution to, or otherwise invest in or
acquire any investment interest in any Person, or participate as an investment
partner or joint venturer with any other Person, except: (1) direct obligations
of the United States or any agency thereof with maturities of one year or less
from the date of acquisition; (2) commercial paper of a domestic issuer rated at
least “A-1” by Standard & Poor’s Corporation or “P-1” by Moody’s Investors
Service, Inc. at the time of said investment; (3) certificates of deposit with
maturities of one year or less from the date of acquisition issued by any
commercial bank having capital and surplus in excess of Four Hundred Million and
No/100 Dollars ($400,000,000.00) at the time of said investment; (4) stock,
obligations, or securities received in settlement of debts (created in the
ordinary course of business) owing to the Company or any Subsidiary; and
(5) repurchase agreements or eurodollar currency deposit investments with any
commercial bank which meets the financial requirements of subsection (3) hereof
at the time of said investment.
     Notwithstanding the foregoing, Company shall (a) be allowed to receive
notes (“Shareholder Employee Notes”) from its individual shareholder employees
representing the balance due from said shareholder employees for any common
stock of Company acquired by them but only on the condition that said
Shareholder Employee Notes provide that all amounts due thereunder will be due
and payable consistent with the present and future policies of the Company in
connection with the issuance of stock to said shareholder employee, (b) be
allowed to make individual loans (“Employee Loans”) to its employees provided
any one individual may not have Employee Loans outstanding aggregating over
$100,000.00 and that all Employee Loans may not at any one time exceed
$500,000.00, and (c) be allowed to receive stock in customers of Company or its
Subsidiaries as partial payment for amounts due from said customers for services
rendered by Company or its Subsidiaries.

- 23 -



--------------------------------------------------------------------------------



 



     6.11 Government Regulation. The Company shall not (1) be or become subject
at any time to any law, regulation, or list of any government agency (including
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Bank from making any advance or extension of credit to the
Company or from otherwise conducting business with the Company, or (2) fail to
provide documentary and other evidence of the Company’s identity as may be
requested by Bank at any time to enable Bank to verify the Company’s identity or
to comply with any applicable law or regulation, including, without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
7. FINANCIAL COVENANTS.
     The Company covenants and agrees that so long as any Liabilities remain
outstanding, and (even if there shall be no Liabilities outstanding) so long as
this Agreement remains in effect (unless the Bank shall give its prior written
consent thereto):
     7.1. Minimum Working Capital. [Intentionally Deleted]
     7.2. Tangible Net Worth. The Company will maintain at all times a
consolidated Tangible Net Worth of no less than Fifty Million and No/100
($50,000,000.00) Dollars. Tangible Net Worth means the excess of total assets
over total liabilities, total assets and total liabilities each to be determined
in accordance with generally accepted accounting principles consistent with
those applied in the preparation of the financial statements referred to in
Section 5.11 excluding, however, from the determination of total assets all
assets which would be classified as intangible assets under generally accepted
accounting principles, including, without limitation, goodwill, trademarks,
patents, copyrights, organization expenses, franchises, licenses, trade names,
brand names, mailing lists, catalogs, prepaid expenses, excess of cost over book
value of assets acquired, and bond discount and underwriting expenses; and loans
or advances to, investments in, or receivables from affiliates, officers,
directors, employees or shareholders of the Borrower or any Person or entity if
such loan, advance, investment or receivable is outside the Borrower’s normal
course of business.
     7.3. Minimum Cash/Cash Equivalent. The Company will maintain, as measured
at each quarter end, an aggregate Cash/Cash Equivalent (as hereinafter defined)
of no less than Twenty Million and No/100 ($20,000,000.00) Dollars. The term
“Cash/Cash Equivalent” means the sum of (a) cash on hand or on deposit in banks
in the United States, (b) readily marketable securities issued by the United
States, (c) readily marketable commercial paper rated “A-1” by Standard & Poors
Corporations (or similar rating by any similar organization which rates
commercial paper), and (d) certificates of deposit or banker’s acceptances
issued by commercial banks of recognized standing operating in the United
States.
8. DEFAULT, RIGHTS AND REMEDIES OF THE LENDER.
     8.1. Liabilities. If a Default described in Section 1.1(ix) shall exist or
occur and be continuing, and upon the expiration of any applicable cure period,
the Bank may without notice declare all of the Liabilities immediately due and
payable.

- 24 -



--------------------------------------------------------------------------------



 



     8.2. Rights and Remedies Generally. If a Default shall exist or occur and
be continuing, and upon the expiration of any applicable cure period, the Bank
shall have, in addition to any other rights and remedies contained in this
Agreement and the Loan Documents, all of the rights and remedies under
applicable laws, all of which rights and remedies shall be cumulative, and none
exclusive, to the extent permitted by law.
     8.3. Termination of Agreements. Upon the occurrence of any Default, Bank
may also, with or without proceeding with sale or foreclosure or demanding
payment of the Liabilities, without notice, terminate Bank’s further performance
under this Agreement or any other agreement or agreements between Bank and
Company and in addition may suspend Bank’s obligation to make any further
advances hereunder during any cure period provided for in paragraph 1.1(ix)
without further liability or obligation by Bank, and may also, upon the
occurrence of any Default, appropriate and apply on any Liabilities any and all
balances, credits, deposits, accounts, reserves, indebtedness, or other monies
due or owing to Company or held by Bank hereunder or under any such financing
agreement or otherwise, whether accrued or not. Neither such termination, nor
the termination of this Agreement by lapse of time, the giving of notice, or
otherwise, shall absolve, release, or otherwise affect the liability of Company
in respect of transactions had prior to such termination, nor affect any of the
liens, security interests, rights, powers and remedies of Bank, but they shall,
in all events, continue until all indebtedness and Liabilities of Company to
Bank are satisfied. Bank shall not, in any manner, be liable to Company for any
failure to make or continue to make any Loans or advances to Company hereunder
as a result of Bank refusal to so make said Loans or advances in accordance with
the terms of this paragraph.
     8.4. Waiver of Demand. Demand, presentment, protest and notice of
nonpayment are hereby waived by the Company. The Company also waives the benefit
of all valuation, appraisal and exemption laws.
9. MISCELLANEOUS.
     9.1. Waiver. The Bank’s failure, at any time or times hereafter, to require
strict performance by the Company of any provision of this Agreement shall not
waive, affect or diminish any right of the Bank thereafter to demand strict
compliance and performance therewith. Any suspension or waiver by the Bank of a
Default under this Agreement shall not suspend, waive or affect any other
Default under this Agreement, whether the same is prior or subsequent thereto
and whether of the same or of a different kind or character. None of the
undertakings, agreements, warranties, covenants and representations of the
Company contained in this Agreement and no Default under this Agreement shall be
deemed to have been suspended or waived by the Bank unless such suspension or
waiver is in writing signed by an officer of the Bank, and directed to the
Company specifying such suspension or waiver. If requested in writing by
Company, Bank shall give written confirmation to Company of any suspension or
waiver by Bank as described in this Section.
     9.2. Costs and Attorneys’ Fees. If at any time or times hereafter the Bank
employs counsel in connection with a breach of any of the Company’s
representations and/or warranties hereunder and/or under the Revolving Note
and/or any failure of the Company to perform its obligations hereunder and/or
under the Revolving Note, irrespective of whether the foregoing breach

- 25 -



--------------------------------------------------------------------------------



 



and/or failure constitutes a Default, whether (a) to commence, defend, or
intervene in any litigation or to file a petition, complaint, answer, motion or
other pleadings, (b) to take any other action in or with respect to any suit or
proceeding (bankruptcy or otherwise), (c) to consult with officers of the Bank
to advise the Bank, or (d) enforce any rights of the Bank to collect any of the
Liabilities, then in any of such events, all of the reasonable attorneys’ fees
arising from such services, and any expenses, costs and charges relating
thereto, including, without limitation, all fees of all paralegals, together
with interest at the Default Rate described in Section 2.6 above then in effect,
shall be part of the Liabilities, payable on demand.
     9.3. Expenditures by the Lender. In the event Company shall fail to pay
taxes, insurance, assessments, costs or expenses which the Company is, under any
of the terms hereof, required to pay, the Bank may, in its sole discretion, make
expenditures for any or all of such purposes, and the amount so expended,
together with interest thereon at the Default Rate described in subsection 2.6
above, shall be part of the Liabilities, payable on demand.
     9.4. Reliance by the Bank. All covenants, agreements, representations and
warranties made herein by the Company, shall, notwithstanding any investigation
by the Bank, be deemed to be material to, and to have been relied upon by, the
Bank.
     9.5. Parties. Whenever in this Agreement there is reference made to any of
the parties hereto, such reference shall be deemed to include, wherever
applicable, a reference to the respective successors and assigns of each of the
Company, and the Bank.
     9.6. Applicable Law; Severability. This Agreement shall be construed in all
respects in accordance with, and governed by, the internal laws (as opposed to
conflicts of law provisions) of the State of Illinois. Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Agreement.
     9.7. Cumulative Effect. All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of the Company contained in this
Agreement, or in the Loan Documents or in any schedule given to Bank or
contained in any other agreement between Bank and the Company, heretofore,
concurrently, or hereafter entered into, shall be deemed cumulative to and not
in derogation or substitution of any of the terms, covenants, conditions or
agreements of the Company herein contained. The failure or delay of Bank to
exercise or enforce any rights, liens, powers or remedies hereunder or under the
Loan Documents or the other aforesaid agreements or other documents or against
any security or collateral shall not operate as a waiver of such liens, rights,
powers and remedies, but all such liens, rights powers and remedies shall
continue in full force and effect until all Liabilities shall have been fully
satisfied, and all liens, rights, powers and remedies herein provided for are
cumulative and none are exclusive.
     9.8. Amendments, Etc. No amendment, modification, termination, or waiver of
any provision of the Agreement, any Loan Document, nor consent to any departure
by any of the parties from any Loan Document to which it is a party, shall in
any event be effective unless the same shall

- 26 -



--------------------------------------------------------------------------------



 



be in writing and signed by the Bank, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
     9.9. Integration. This Agreement and the Loan Documents contain the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto.
     9.10. Indemnity. The Company hereby agrees to defend, indemnify, and hold
the Bank harmless from and against any and all claims, damages, judgments,
penalties, costs and expenses (including reasonable attorney fees and court
costs now or hereafter arising from the aforesaid enforcement of this clause)
(collectively, the “Indemnified Liabilities”) arising directly or indirectly
from the activities of the Company and its Subsidiaries, its predecessors in
interest, or third parties with whom it has a contractual relationship, or
arising directly or indirectly from the violation of any environmental
protection, health, or safety law, whether such claims are asserted by any
governmental agency or any other Person, except for any such Indemnified
Liabilities arising on account of the Bank’s gross negligence or willful
misconduct as determined by a final, non-appealable judgment by a court of
competent jurisdiction. This indemnity shall survive termination of this
Agreement for the applicable statute of limitations period(s).
     9.11. Submission to Jurisdiction; Waiver of Jury Trial. TO INDUCE THE BANK
TO MAKE THE LOAN EVIDENCED BY THIS AGREEMENT, THE COMPANY, IRREVOCABLY AGREES
THAT, ALL ACTIONS ARISING DIRECTLY OR INDIRECTLY AS A RESULT OR IN CONSEQUENCE
OF THIS AGREEMENT OR ANY OTHER AGREEMENT WITH THE BANK SHALL BE INSTITUTED AND
LITIGATED ONLY IN COURTS HAVING SITUS IN THE CITY OF CHICAGO, ILLINOIS, AND THE
COMPANY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR
FEDERAL COURT LOCATED AND HAVING ITS SITUS IN SAID CITY, AND WAIVES ANY
OBJECTION BASED ON FORUM NONCONVENIENS, AND THE COMPANY HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS, AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS
MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE COMPANY
AT THE ADDRESSES INDICATED IN THE BANK’S RECORDS IN THE MANNER PROVIDED BY
APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE.
     THE BANK AND THE COMPANY, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
IRREVOCABLY, THE RIGHT IT MAY HAVE TO TRIAL BY JURY WITH RESPECT TO ANY
LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER OBLIGATIONS OR ANY AGREEMENT, EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH OR ANY COURSE OF CONDUCT OR
COURSE OF DEALING, IN WHICH THE BANK AND THE COMPANY, OR ANY ONE OF THEM, ARE
ADVERSE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK GRANTING
ANY FINANCIAL ACCOMMODATION TO THE COMPANY. ALL WAIVERS HEREIN ARE MADE ONLY TO
THE EXTENT PERMITTED BY APPLICABLE LAW.

- 27 -



--------------------------------------------------------------------------------



 



     9.12. Application of Payments. Notwithstanding any contrary provision
contained in this Agreement, the Company irrevocably waives the right to direct
the application of any and all payments at any time or times hereafter received
by the Bank from or on behalf of the Company, and the Company does hereby
irrevocably agree that the Bank shall have the continuing exclusive right to
apply and reapply any and all payments received at any time or times hereafter,
against the Liabilities in such manner as the Bank may deem advisable,
notwithstanding any entry by the Bank upon any of its books and records.
     9.13. Marshalling; Payments Set Aside. The Bank shall be under no
obligation to marshall any assets in favor of the Company or any other party or
against or in payment of any or all of the Liabilities. To the extent that the
Company makes a payment or payments to the Bank or Bank enforces its security
interests or exercises its rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
     9.14. Section Titles. The section titles contained in this Agreement shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between the parties.
     9.15. Continuing Effect. This Agreement shall continue in full force and
effect so long as any Liabilities shall be owed to the Bank, and (even if there
shall be no Liabilities outstanding) so long as this Agreement has not been
terminated.
     9.16. Notices. Except as otherwise expressly provided herein, any notice
required or desired to be served, given or delivered hereunder shall be in
writing, and shall be deemed to have been validly served, given, delivered
and/or received when (i) presented personally, or (ii) on the second business
day next following deposit in the United States mails, with proper postage
prepaid, registered or certified, return receipt requested, or (iii) on the
first business day next following the day of delivery to Federal Express for
delivery to the addressee, addressed to the party to be notified as follows:
     (i) If to the Bank:
JP Morgan Chase Bank, N.A.
120 South LaSalle Street
Second Floor
Chicago, Illinois 60603
Attn: Dianne M. Stark

- 28 -



--------------------------------------------------------------------------------



 



     (ii) If to Company:
Diamond Management & Technology Consultants, Inc.
875 North Michigan Avenue
Suite 3000
Chicago, Illinois 60611
Attention: Chief Financial Officer
With a copy to the General Counsel
or to such other address as each party designates to the other in the manner
herein prescribed.
     9.17. Equitable Relief. Company recognizes that, in the event Company fails
to perform, observe or discharge any of its obligations or liabilities under
this Agreement, Bank’s remedy at law may prove to be inadequate relief to Bank;
therefore, Company agrees that Bank, if Bank so requests, shall be entitled to
temporary and permanent injunctive relief if Bank proves its entitlement to such
equitable relief.
     9.18. Customer Identification – USA Patriot Act Notice. The Bank hereby
notifies the Company that, pursuant to the requirements of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318, (the “Act”), it is required to obtain, verify
and record information that identifies the Company, which information includes
the Company’s name, taxpayer identification number, business address and all
other information that will allow the Bank to identify the Company in accordance
with the Act. Bank may also ask to see Borrower’s legal organizational documents
or other identifying documents.

- 29 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and
year first above written.

                  DIAMOND MANAGEMENT & TECHNOLOGY
CONSULTANTS, INC., a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Its:  
 
   
 
     
 
   
 
                JP MORGAN CHASE BANK, N.A.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Its:  
 
   
 
     
 
   

- 30 -